Citation Nr: 0622750	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 through 
October 1982.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

The veteran's current hearing loss was incurred during 
service as a result of his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical condition, except for those disorders, diseases, or 
other "infirmities" that are noted on their service 
entrance physical examination.  For those disorders that 
preexisted service and were worsened or "aggravated" during 
such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153 (West 2002).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).


History and Analysis

The veteran contends that his current bilateral hearing loss 
was incurred as a result of his work onboard a ship, the USS 
Farragut, which had a "very noisy environment."  The 
veteran alleges that he was exposed to constant noise from 
ventilation fans, 1MC 5" guns, shotgun, and 45 caliber gun 
qualifications.  The veteran denied significant noise 
exposure in his post-service civilian job.

Review of the service medical records reveals normal ears and 
normal hearing upon the veteran's audiological examination on 
entrance into service.  An audiological examination in June 
1978, upon report of medical examination for extension of 
service also noted normal ears and normal hearing.  An 
audiological examination conducted in July 1982 revealed mild 
hearing loss with thresholds of 40 decibels or greater at 
6000 Hertz in the left ear.  Additionally, the service 
medical records contain a report of noise exposure while the 
veteran was stationed aboard the USS Farragut from March 1976 
through June 1979.  The report indicates that the veteran 
stood watches in engineering spaces while in the yards and 
also notes that the veteran was issued earplugs.  

The veteran was afforded a VA audiological examination on 
June 9, 2004.  The examination showed thresholds of 40 
decibels or greater at frequencies of 3000 and 4000 Hertz in 
both the right and left ears, and 98 percent discrimination 
bilaterally.  The examiner also noted that the veteran gave a 
history of noise exposure during service due to ventilation 
systems.  The examiner reviewed the claims file and noted 
some mild hearing loss in the upper frequencies in the 
veteran's service medical records.  However, the examiner 
stated that he was unable to provide an opinion as to whether 
hearing loss was incurred during service as there was not 
documentation as to his potential hearing loss prior to 
service.  However, when a disease or disability is not listed 
on the service entrance examination, the veteran is presumed 
to be in sound physical condition.  See 38 U.S.C.A. §§ 1110, 
1111, 1153.  The examiner provided a diagnosis of 
sensorineural hearing loss and opined that the hearing loss 
that existed at the time of separation from service has 
progressed through heredity and aging factors, which now 
accumulated to the current hearing problem.  

The veteran was afforded a separate VA examination for ear 
disease on June 12, 2004.  An audiological evaluation during 
this examination revealed thresholds of 40 decibels or 
greater at frequencies of 3000 and 4000 Hertz, bilaterally, 
as well as 98 percent speech discrimination bilaterally.  
This examiner also reviewed the veteran's claims file and 
noted that in 1978, the veteran had a mild score of 30 
decibels at 6000 Hertz on the left side and at the time of 
discharge in 1982, continued hearing loss was shown at 6000 
Hertz in the mild range.  Based on the sensory evaluation, 
review of the claims file, and the absence of other risk 
factors, the examiner opined that the veteran currently had 
some hearing loss in the high frequencies that is most likely 
related to noise exposure.

The veteran also submitted medical records from VA medical 
centers.  These records indicate that the veteran complained 
of hearing loss and ringing of the ears.  

The Board observes that the veteran gave a history on both VA 
examinations of being exposed to noise in service.  He 
reported that he was exposed to gun fire, without the use of 
ear protections.  He also stated that he was exposed to a 
loud ventilation system while he was in service.  The Board 
finds the veteran's assertion regarding his exposure to noise 
in service to be credible.  The medical evidence shows that 
the veteran currently has bilateral hearing loss meeting VA 
standards.  Moreover, the medical evidence, by way of a VA 
examination report in June 2004, suggests a link between the 
veteran's noise exposure and his current hearing loss.  While 
the veteran has given a history of some noise exposure post-
service, the Board will apply the benefit of the doubt 
doctrine in finding that his noise exposure in service is 
what caused his current hearing loss.  Moreover, another VA 
physician tends to suggest that the veteran's current hearing 
loss is a progression of the high frequency hearing loss 
noted in service.  Given the foregoing, the Board concludes 
that the veteran's bilateral hearing loss was incurred in 
service.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


